DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response received on 18 December 2019. 
Claims 3-6 and 12 have been amended in the response received 18 December 2019.
Claims 1-16 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statements filed on 18 December 2019, 11 June 2020, 27 April 2021 (2) and 30 June 2021, have been considered. Initialed copies of the Form 1449 are enclosed herewith. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a keystone correction processing unit, a merchandise identification information specification processing unit, a sample image information storage unit, a face specification processing unit, and a shelf tier position specification processing unit, found in claims 1-6, 8-13 and 15-16. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Applicant’s specification is silent regarding the corresponding structure (e.g. units) of a keystone correction processing unit, a merchandise identification information specification processing unit, a sample image information storage unit, a face specification processing unit, and a shelf tier position specification processing unit as further discussed below under the 35 U.S.C. 112(b) rejections.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1-3, 8-13 and 16, which recite a keystone correction processing unit and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The subject matter of the claims do not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described in the invention. A review of the disclosure does not reveal the manner in which the claimed functions are ultimately achieved (i.e., correcting). An Applicant shows possession of the claimed invention by describing Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how the correcting process is achieved, raises questions whether the Applicant truly had possession of this feature at the time of filing. 
Dependent claims 6-7 inherit the deficiencies noted of independent claim 1, respectively.

Regarding claims 1, 9, 13 and 15 which recite a merchandise identification information specification processing unit and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The subject matter of the claims do not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described in the invention. A review of the disclosure does not reveal the manner in which the claimed functions are ultimately achieved (i.e., specifying). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how the specifying merchandise on a face in the front-facing image information is achieved, raises questions whether the Applicant truly had possession of this feature at the time of filing. 
Dependent claims 2-7 inherit the deficiencies noted of independent claim 1, respectively.

Regarding claim 4 which recites a sample image information storage unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The subject matter of the claims do not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described in the invention. A review of the disclosure does not reveal the manner in which the claimed functions are ultimately achieved (i.e., storing). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how the storing sample image information of merchandise is achieved, raises questions whether the Applicant truly had possession of this feature at the time of filing. 
Dependent claims 5-7 inherit the deficiencies noted of claim 4, respectively.

Regarding claim 5 recites a face specification processing unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The subject matter of the claims do not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described in the invention. A review of the disclosure does not reveal the manner in which the claimed functions are ultimately achieved (i.e., specifying). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that 
Dependent claims 6-7 inherit the deficiencies noted of claim 5, respectively.

Regarding claim 6 recites a shelf tier position specification processing unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The subject matter of the claims do not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described in the invention. A review of the disclosure does not reveal the manner in which the claimed functions are ultimately achieved (i.e., specifying). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how the specifying a positon of a shelf tier in the front-facing image information achieved, raises questions whether the Applicant truly had possession of this feature at the time of filing. 
Dependent claim 7 inherit the deficiencies noted of claim 6, respectively.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding claims 1-3, 8-13 and 16, which recite a keystone correction processing unit and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is unclear what the corresponding, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Applicant’s specification merely regurgitates these different units and fails to clearly indicate the structure to perform the functions of correcting, etc. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of this examination, the examiner will interpret a keystone correction processing unit, as best understood and under their broadest reasonable interpretation. 
Dependent claims 6-7 inherit the deficiencies noted of independent claim 1, respectively.

Regarding claims 1, 9, 13 and 15 which recite a merchandise identification information specification processing unit and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is unclear what the corresponding, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Applicant’s a merchandise identification information specification processing unit, as best understood and under their broadest reasonable interpretation. 
Dependent claims 2-7 inherit the deficiencies noted of independent claim 1, respectively.

Regarding claim 4 recites a sample image information storage unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is unclear what the corresponding, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Applicant’s specification merely regurgitates these different units and fails to clearly indicate the structure to perform the functions of storing, etc. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of this examination, the examiner will interpret a sample image information storage unit, as best understood and under their broadest reasonable interpretation. 
Dependent claims 5-7 inherit the deficiencies noted of claim 4, respectively.

Regarding claim 5 recites a face specification processing unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is unclear what the corresponding, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Applicant’s specification merely regurgitates these different units and fails to clearly indicate the structure to perform the functions of specifying, etc. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For  a face specification processing unit, as best understood and under their broadest reasonable interpretation. 
Dependent claims 6-7 inherit the deficiencies noted of claim 5, respectively.

Regarding claim 6 recites a shelf tier position specification processing unit and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is unclear what the corresponding, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Applicant’s specification merely regurgitates these different units and fails to clearly indicate the structure to perform the functions of specifying, etc. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of this examination, the examiner will interpret a shelf tier position specification processing unit, as best understood and under their broadest reasonable interpretation. 
Dependent claim 7 inherit the deficiencies noted of claim 6, respectively.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7, 8, 9 and 10-12 are directed to a system and claims 13-16 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of specifying merchandise displayed on a display shelf.  Specifically, representative claim 1 recites the abstract idea of: 
a keystone correction process on photographed image information obtained by photographing the display shelf to generate front-facing image information; and 
specifying merchandise on a face in the front-facing image information, wherein
the keystone correction process
projects vertexes used in the keystone correction on first photographed image information onto second photographed image information, based on correspondence between the first photographed image information and the second photographed image information, and 
executes the keystone correction on the second photographed image information based on the projected vertexes to generate front-facing image information, and 
the merchandise specification
compares image information of a face in second front-facing image information with image information of a face within a predetermined range of first front-facing image information corresponding to the face to specify merchandise identification information of merchandise on the face in the second front-facing image information.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of specifying merchandise displayed on a display shelf, as noted above.  This concept is considered to be a method of organizing human activity because it relates to marketing or sale activities since the claims recite activities such as photographing the display shelf to generate image information (i.e., product information),  specifying merchandise in the front-facing information, and the merchandise identification is then used to compare image information with the second and first image information thereby making these activities marketing or sales activities sales activities.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a keystone correction processing unit and a merchandise identification information specification processing unit. These additional elements individually and in combination do not integrate the exception into the practical 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8, 9, 10, 13, 14, 15 and 16 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claims 13-16 include the additional elements of a computer. The Applicant’s specification does not provide any discussion or description of a computer in claims 13-16, as being anything other than generic elements. Thus, the claimed additional elements of claims 13-16 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 13-16 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 13-16, considered individually and 
As such, claim 8, 9, 10, 13, 14, 15 and 16 are ineligible. 
It is noted that dependent claim 2-7 and 11-12 do not include any other recited additional elements and therefore there would not be an integration into a practical application and there would not be an inventive concept.   Accordingly, claims 2-7 and 11-12 are directed towards an abstract idea. 
Dependent claims 2-7 and 11-12 do not aid in the eligibility of independent claim 1 and claim 10, respectively. For example, claims 2-7 and 11-12 merely act to provide further limitations of the abstract idea recited in representative claim 1 and claim 10. 
As such, claims 2-7 and 11-12 are ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Opalach, A., et al. (PGP No. US 2009/0059270 A1).  

Claim 9-
Opalach discloses a merchandise specification system for specifying merchandise on a display shelf, comprising 
a merchandise identification information specification processing unit that specifies merchandise on a face in image information obtained by photographing the display shelf  (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received” and “ability to recognize instances of objects in images…despite changes in scale, rotation, viewpoint” and “may be employed to detect the overall shape of certain packaging”; and see: paragraph [0023] disclosing “front surface—of the products” and “usually on a store shelf or other product support device”), wherein 
the merchandise identification information specification processing unit (Opalach, see: paragraph [0022] disclosing “image analysis server 124)
compares image information of a face in second front-facing image information with image information of a face within a predetermined range of first front-facing image information corresponding to the face to specify merchandise identification information of merchandise on the face in the second front- facing image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “measure the degree of similarity between the corresponding portions of the first and the second image”; and see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made.). 

Regarding claim 15, claim 15 is directed to a product of manufacture. Claim 15 recites limitations that are similar in nature to those addressed above for claim 9, which is directed towards a system.  It is noted that Claim 15 includes the features of a program for causing a computer to serve, which is disclosed by Opalach (Opalach, see: see paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 15 is therefore rejected for the same reasons as set forth above for claim 9.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach, A., et al. (PGP No. US 2009/0059270 A1) in view of Bogolea, B., et al. (PGP No. US 2018/0005035 A1).  

Claim 1-
Opalach discloses a merchandise specification system for specifying merchandise displayed on a display shelf, comprising: 
processing photographed image information obtained by photographing the display shelf to generate front- facing image information (Opalach, see: paragraph [0019] disclosing “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing image information]” and “usually on a store shelf or other product support device” and “results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one more recognized product instances”); and
 a merchandise identification information specification processing unit that specifies merchandise on a face in the front-facing image information (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received” and “ability to recognize instances of objects in images…despite changes in scale, rotation, viewpoint” and “may be employed to detect the overall shape of certain packaging”; and see: paragraph [0023] disclosing “front surface—of the products”), wherein 
projects the first photographed image information onto second photographed image information, based on correspondence between the first photographed image information and the second photographed image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given , and 
executes the second photographed image information to generate front-facing image information (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made.), and 
the merchandise identification information specification processing unit (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques”)
compares image information of a face in second front-facing image information with image information of a face within a predetermined range of first front-facing image information corresponding to the face to specify merchandise identification information of merchandise on the face in the second front- facing image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “measure the degree of similarity between the corresponding portions of the first and the second image”; and see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an .
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information and compares the information of both images, Opalach does not disclose that there is a correction process of the images.  Opalach does not disclose: 
a keystone correction processing unit that performs a keystone correction process on a photographed image; 
projects vertexes used in the keystone correction process on an image; 
the keystone correction process on an image based on the projected vertexes; 
but Bogolea, however, does teach: 
a keystone correction processing unit that performs a keystone correction process on a photographed image (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”).  
projects vertexes used in the keystone correction process on an image (Bogolea, see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” . 
the keystone correction process on an image based on the projected vertexes (Bogolea, see: paragraph [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”; and see: paragraph [0053] teaching “images from the robotic system in Block S170 during or following an imaging routine, the system…can assimilate these raw images for subsequent processing in Block S180” and “system dewarps a raw image to remove fisheye effects” and “the system can modify, dewarp, or other manipulate an image captured by the robotic system”). 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of keystone correction processing unit that performs a keystone correction process on a photographed image, projects vertexes used in the keystone correction process on an image and that the keystone correction process on an image based on the projected vertexes, as taught by Bogolea.  One of ordinary skill 

Claim 2-
Opalach in view of Bogolea teach the merchandise specification system according to claim 1, as described above. 
Opalach further discloses wherein:  
process the first photographed image information onto the second photographed image information using similarity between an image feature amount in the first photographed image information and an image feature amount in the second photographed image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “measure the degree of similarity between the corresponding portions of the first and second image”), and 
executes the second photographed image information to generate the front-facing image information (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of .
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information and compares the information of both images, Opalach does not disclose that there is a correction process of the images.  Opalach does not disclose: 
a keystone correction processing unit; 
projects vertexes used in the keystone correction process on an image; 
the keystone correction process on an image based on the projected vertexes; 
but Bogolea, however, does teach: 
a keystone correction processing unit (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”).  
projects vertexes used in the keystone correction process on an image (Bogolea, see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”). 
the keystone correction process on an image based on the projected vertexes (Bogolea, see: paragraph [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images . 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of keystone correction processing unit that performs a keystone correction process on a photographed image, projects vertexes used in the keystone correction process on an image and that the keystone correction process on an image based on the projected vertexes, as taught by Bogolea.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve the accuracy of identifying products and placements of products in images within a retail environment (Bogolea, see: paragraph [0011]).  


Claim 3-
Opalach in view of Bogolea teach the merchandise specification system according to claim 2, as described above. 
Opalach discloses wherein:
compares an image feature amount in a feature amount collection region that is set in the first photographed image information and on the first photographed image information with an image feature amount in a feature amount collection region that is set in the second photographed image information and is larger than the feature amount collection region in the first photographed image information to specify a pair of image feature amounts with a high similarity (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]” [0052] disclosing “measure the degree of similarity between the corresponding portions of the first and the second image”; and see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image [i.e., amount in a feature amount collection region that is set in the second photographed image]” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”) (Examiner note: The Examiner is interpreting that considering the comparison analysis of the first and second image of Opalach determines, based on the front facing information, that there is a depletion or other condition of the product from the analysis. The second photograph is compared with the first and therefore, the determination can be made.), 
specifies a function of projection from the first photographed image information onto the second photographed image information based on coordinates of the specified pair of image feature amounts (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something [i.e., specifies a function]”), 
projects the first photographed image information onto the second photographed image information using the specified function (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something [i.e., specifies a function]”), and 
executes the process on the second photographed image information (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”). 
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information and compares the information of both images, Opalach does not disclose that there is a correction process of the images.  Opalach does not disclose: 
includes the vertexes used in the keystone correction process; 
projects vertexes used in the keystone correction process on an image; 
the keystone correction process on an image based on the projected vertexes; 
but Bogolea, however, does teach: 
includes the vertexes used in the keystone correction process (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”).  
projects vertexes used in the keystone correction process on an image (Bogolea, see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”). 
the keystone correction process on an image based on the projected vertexes (Bogolea, see: paragraph [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”; and see: paragraph [0053] teaching . 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of keystone correction processing unit that performs a keystone correction process on a photographed image, projects vertexes used in the keystone correction process on an image and that the keystone correction process on an image based on the projected vertexes, as taught by Bogolea.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Opalach to improve the accuracy of identifying products and placements of products in images within a retail environment (Bogolea, see: paragraph [0011]).  

Claim 4-
Opalach in view of Bogolea teach the merchandise specification system according to claim 3, as described above. 
Opalach discloses further comprising 
a sample image information storage unit that stores sample image information of merchandise (Opalach, see: paragraph [0023] disclosing “130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the , wherein 
when, as a result of the comparison between the image information of the face in the second front-facing image information and the image information of the face within the predetermined range in the first front-facing image information corresponding to the face, the similarity does not satisfy a predetermined condition, the merchandise identification information specification processing unit further compares the image information of the face in the second front-facing image information with the sample image information stored in the sample image information storage unit to specify the merchandise identification information of the merchandise on the face in the second front-facing image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “measure the degree of similarity between the corresponding portions of the first and second image” [0053] disclosing “comparison at block 910 may be based on whether the portion of the first image does not substantially match [i.e., does not satisfy a predetermined condition] the portion of the second image” and “may be an indication that a given product has been depleted, that restocking is necessary, or that the product has been obscured by something”). 
.


Claim 5-
Opalach in view of Bogolea teach the merchandise specification system according to claim 4, as described above. 
Opalach discloses further comprising 
a face specification processing unit that specifies the face in the front-facing image information, wherein the face specification processing unit specifies a position of the face in the second front-facing image information based on a position of the face in the first front-facing image information (Opalach, see: paragraph [0019] disclosing “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing image information]” and “usually on a store shelf or other product support device” and “results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one more recognized product instances”).

Claim 6-
Opalach in view of Bogolea teach the merchandise specification system according to claim 5, as described above. 
Opalach discloses further comprising
 a shelf tier position specification processing unit that specifies a position of a shelf tier in the front-facing image information, wherein the shelf tier position specification processing unit specifies a position of the shelf tier in the second front- facing image information based on a position of the shelf tier in the first front-facing image information (Opalach, see: paragraph [0019] disclosing “system 100” and “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing .

Claim 7-
Opalach in view of Bogolea teach the merchandise specification system according to claim 6, as described above. 
Opalach discloses wherein 
when the merchandise specification system is further configured to compare image information of a shelf tier in the second front-facing image information with image information of a shelf tier in the first front-facing image information, and similarity satisfies a predetermined condition, the merchandise identification information specification processing unit specifies merchandise identification information of a face on the shelf tier in the second front-facing image information as merchandise identification information of a face on the shelf tier in the first front-facing image information, without comparing the image information of the face in the second front- facing image information with the image information of the face in the predetermined range of the first front-facing image information corresponding to the face (Opalach, see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing image information]” and “usually on a store shelf [i.e., specifies a position of a shelf tier]”; and see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location [i.e., predetermined range]”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “comparisons of the portions…was favorable”; and see: paragraph processing is performed on a single image”).

Claim 8-
Opalach discloses a merchandise specification system for specifying merchandise on a display shelf, comprising
process on image information obtained by photographing the display shelf to generate front-facing image information (Opalach, see: paragraph [0019] disclosing “image capture devices 104, which may comprise still image or video cameras”; and see: paragraph [0023] disclosing “front surface—of the products [i.e., front-facing image information]” and “usually on a store shelf or other product support device” and “results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one more recognized product instances”), wherein 
projects the process on the first photographed image information onto second photographed image information, based on correspondence between the first photographed image information and the second photographed image information (Opalach, see: paragraph [0051] disclosing “technique based on comparison of temporally different images” and “temporally different images of a given location”; and see: paragraph [0052] disclosing “recognition analysis as described above may optionally be applied to at least a first and second image…of the received images” and “measure the degree of similarity between the corresponding portions of the first and second image”), and 
executes the second photographed image to generate front-facing image information (Opalach, see: paragraph [0053] disclosing “comparison at block 910 may be based on whether .
Although Opalach does disclose photographed image information that generates front facing image information, and projects the comparisons of the first image information onto the second photographed information and compares the information of both images, Opalach does not disclose that there is a correction process of the images.  Opalach does not disclose: 
a keystone correction processing unit that performs a keystone correction process on an image; 
projects vertexes used in the keystone correction process on an image; 
the keystone correction process on an image based on the projected vertexes; 
but Bogolea, however, does teach: 
a keystone correction processing unit that performs a keystone correction process on an image (Bogolea, see: [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”).  
projects vertexes used in the keystone correction process on an image (Bogolea, see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw . 
the keystone correction process on an image based on the projected vertexes (Bogolea, see: paragraph [0014] teaching “computer system executes the method” and “the system can…correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in the images recording during the imaging routine”; and see: paragraph [0045] teaching “system can also assign an orientation (e.g., yaw angle) to each waypoint [i.e., projects vertexes] along the first shelving structure” and “system can collect these images in Block S170 process these images in Block S180 into identities and locations of products on the first shelving structure”; and see: paragraph [0053] teaching “images from the robotic system in Block S170 during or following an imaging routine, the system…can assimilate these raw images for subsequent processing in Block S180” and “system dewarps a raw image to remove fisheye effects” and “the system can modify, dewarp, or other manipulate an image captured by the robotic system”). 
This step of Bogolea is applicable to the system of Opalach, as they both share characteristics and capabilities, namely, they are directed to images in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Opalach to include the features of keystone correction processing unit that performs a keystone correction process on a photographed image, projects vertexes used in the keystone correction process on an image and that the keystone correction 

Regarding claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are similar in nature to those addressed above for claim 8 which is also directed towards a system. It is noted that claim 10 includes the feature of an image processing system (Opalach, see: paragraph [0022] disclosing “image analysis server 124 performs image analysis techniques on images received”) and claim 10 also includes that the process performed is on a photographed image information, whereas claim 8 recites image information. Claim 10 is therefore rejected for the same reasons as set forth above for claim 8.  

Regarding claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 2 which is also directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 3 which is also directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.  


Regarding claim 13, claim 13 is directed to a product of manufacture. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system.  It is noted that Claim 13 includes the features of a program for causing a computer to serve and a display shelf, which are disclosed by Opalach (Opalach, see: see paragraph [0023] disclosing “front surface—of the products” and “usually on a store shelf or other product support device”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 13 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 14, claim 14 is directed to a product of manufacture. Claim 14 recites limitations that are similar in nature to those addressed above for claim 8, which is directed towards a system.  It is noted that Claim 14 includes the features of a program for causing a computer to serve and a display shelf, which are disclosed by Opalach (Opalach, see: see paragraph [0023] disclosing “front surface—of the products” and “usually on a store shelf or other product support device”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 14 is therefore rejected for the same reasons as set forth above for claim 8.  

Regarding claim 16, claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are similar in nature to those addressed above for claim 14, which is also directed to a product of manufacture.  It is noted that Claim 16 includes the features of image processing program for causing a computer to serve and a target object which are disclosed by Opalach (Opalach, see: see paragraph [0022] disclosing “image analysis server 124 performs image instances of objects in images”; and see: paragraph [0025] disclosing “processor-readable media and executed by suitable processing devices”). Claim 16 is therefore rejected for the same reasons as set forth above for claim 14.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Morandi, S., et al. (PGP No. US 2011/0011936 A1) describes a digital point-of-sale system that determines key performance indicators and includes a product identification unit as well as a realogram creation unit. 
Purayil, S., et al. (PGP No. US 2015/0049080 A1) describes a method for modifying representations that include products and other items of interest within a region of a user interface. The products or items of interest may need correction regarding de-overlapping or moving to another location on the rendering. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625